[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR PEARGUMENT (NO. 108) AND MOTION FOR MODIFICATION (NO. 112)
The defendant's Motion for Reargument dated September 28, 2000, is denied.
The defendant's Motion for Modification of November 13, 2000, (pendente lite) is granted. The defendant is ordered to pay unallocated alimony and child support of $860 per month — $430 bi-weekly. The order is retroactive to December 1, 2000 (date of service), suspended to December 20, 2000, and commences on December 20, 2000. A present arrearage of $120 (20% of $200 week x 3) is found; it is to be paid at the rate of $12.00 per week. CT Page 1135
The plaintiff shall continue to pay all of the weekly expenses and to make all of the minimum payments with regard to the liabilities shown on her financial affidavit of January 11, 2001, to include payment of $300 monthly on the amount owed for Connecticut state taxes. The single exception shall be the monthly mortgage payment (to include taxes and PMI), which amount has not been paid since August of 2000.
The defendant is ordered to pay the plaintiff forty percent (40%) of overtime income recently earned with the Town of Greenwich ($415.80) from his paycheck of January 26, 2001. He is ordered to pay forty percent (40%) of income already received from snow plowing for private accounts ($290 x .40 = $116); that amount is to be paid from his paycheck of February 10, 2001. He is ordered to pay the plaintiff forty percent (40%) of income received from December 1, 2000, from billings to customers of his business (approximated to be $4,500 — or $1,800) within forty-five (45) days of the date of this Order. He shall pay her, within seven (7) days of receipt, forty percent (40%) of all gross income yet to be earned by way of overtime from the Town of Greenwich and any other income received by payment of account receivables from income earned through his company or other private employment efforts. Records of such income are to be kept current by the defendant and produced upon reasonable request of the plaintiff.
The defendant shall have access to the marital garage and driveway to retrieve and return equipment used in his landscaping business. Such access shall be provided Monday through Friday from 3:00 p.m. to 5:00 p.m.; his employees shall have that access for the same purpose from Monday through Saturday from 7:00 a.m. to 5:00 p.m.
SO ORDERED.
B. J. SHEEDY, JUDGE